Exhibit 10.2

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of October 16, 2009 by and among ENDO PHARMACEUTICALS
HOLDINGS INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the
Borrower listed on the signature pages hereto (together with the Borrower, the
“Initial Grantors,” and together with any additional Material Domestic
Subsidiaries, whether now existing or hereafter formed or acquired which become
parties to this Security Agreement from time to time, in accordance with the
terms of the Credit Agreement (as defined below), by executing a Supplement to
Pledge and Security Agreement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties (as defined in the Credit Agreement identified below).

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Grantors are entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrower under the
Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.2. Terms Defined in the Credit Agreement. All capitalized terms used herein
and not otherwise defined herein or in the UCC shall have the meanings assigned
to such terms in the Credit Agreement.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, letters of credit,
Letter-of-Credit Rights, Pledged Deposits, Supporting Obligations and Other
Collateral, wherever located, in which any Grantor now has or hereafter acquires
any right or interest, and the proceeds (including Stock Rights), insurance
proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto; provided that Collateral shall exclude
Excluded Assets.

“Commercial Tort Claims” means those certain currently existing commercial tort
claims, as defined in the UCC of any Grantor, including each commercial tort
claim specifically described in Exhibit “F”.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by any Grantor with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Accounts” means (i) Payroll Accounts, (ii) Deposit Accounts consisting
of withheld income taxes and federal, state or local employment taxes in such
amounts as are required in the reasonable judgment of the Grantor in the
ordinary course of business to be paid to the Internal Revenue Service or state
or local government agencies with respect to current or former employees of any
of the Loan Parties, (iii) Deposit Accounts consisting of amounts required to be
paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on
behalf of or for the benefit of employees of one or more Loan Parties and
(iv) any Deposit Account the maximum daily balance of which does not exceed
$50,000 individually, or in the aggregate, together with the maximum daily
balance of all such other Deposit Accounts excluded pursuant to this definition
at any time, $250,000.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” shall have the meaning set forth in Article 9 of the UCC.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC,
including, without limitation, payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licensed IP” means any Intellectual Property owned by a Grantor that is (a) not
necessary or useful (or, to the extent such Intellectual Property has previously
been necessary or useful, is no longer necessary or useful) in any material
respect in the conduct of the business of such Grantor and (b) is Exclusively
Licensed in the ordinary course of business to a Person (which is not an
Affiliate of the Borrower) under the terms of a license agreement that are fair
and reasonable to such Grantor (as determined in the reasonable good faith
judgment of the Board of Directors of such Grantor).

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all real and personal property of
the Grantors.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part

 

3



--------------------------------------------------------------------------------

thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Payroll Account” means any Deposit Account of a Grantor that is used by such
Grantor solely as a payroll account for the employees of such Grantor.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Secured Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade styles, trade dress and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

4



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges and grants to the Administrative Agent, on
behalf of and for the benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest, whether now owned or hereafter
acquired, in and to the Collateral to secure the prompt and complete payment and
performance of the Secured Obligations. For the avoidance of doubt, the grant of
a security interest herein shall not be deemed to be an assignment of
intellectual property rights owned by the Grantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Supplement to Pledge and Security
Agreement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Supplement to Pledge and Security
Agreement), that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, except as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed in Exhibit “D”, the
Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Liens permitted under Section 4.1.6 hereof.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (i) violate any applicable law or regulation or the
charter, by-laws or other organizational documents of such Grantor or any order
of any Governmental Authority, or (ii) violate in any material respect or result
in a default under any indenture, material agreement or other material
instrument binding upon such Grantor or its assets, or give rise to a right
thereunder to require any payment to be made by such Grantor, or (iii) result in
the creation or imposition of any Lien on any asset of such Grantor, other than
Liens created under the Loan Documents.

3.3. Principal Location. As of the Effective Date, such Grantor’s location of
its chief executive office is disclosed in Exhibit “A”.

 

5



--------------------------------------------------------------------------------

3.4. No Other Names; Etc.. Within the five-year period ending as of the date
such Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”. The name
in which such Grantor has executed this Security Agreement is the exact name as
it appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the date such Person becomes a
Grantor hereunder.

3.5. Filing Requirements. As of the Effective Date, none of the Collateral owned
by such Grantor is of a type for which security interests or liens may be
perfected by filing under any federal statute except for Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit “B”.

3.6. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of Liens permitted by Section 6.02 of the Credit Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.

3.7. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. As of the Effective Date, such Grantor’s federal
employer identification number is, and if such Grantor is a registered
organization, such Grantor’s State of organization, type of organization and
State of organization identification number are, listed in Exhibit “F”.

3.8. Pledged Securities and Other Investment Property. As of the Effective Date,
Exhibit “C” sets forth a complete and accurate list of the Instruments,
Securities and other Investment Property constituting Collateral and delivered
to the Administrative Agent. Each Grantor is the direct and beneficial owner of
each Instrument, Security and other type of Investment Property listed in
Exhibit “C” as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder or as permitted by Section 6.02 of the Credit
Agreement. Each Grantor further represents and warrants that (i) with respect to
any certificates delivered to the Administrative Agent representing an ownership
interest in a partnership or limited liability company, either such certificates
are Securities as defined in Article 8 of the UCC of the applicable jurisdiction
as a result of actions by the issuer or otherwise, or, if such certificates are
not Securities, such Grantor has so informed the Administrative Agent so that
the Administrative Agent may take steps to perfect its security interest therein
as a General Intangible and (ii) to the extent requested by the Administrative
Agent, all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control.

3.9. Intellectual Property.

3.9.1 Exhibit “B” contains a complete and accurate listing (but only in all
material respects with respect to state and foreign Intellectual Property) as of
the Effective Date of all (A) applications and registrations for Intellectual
Property owned by each of the Grantors, including, but not limited to the
following: (i) state, U.S. and foreign trademark registrations and applications
for trademark registration, (ii) U.S. and foreign patents and patent
applications, together with all reissuances, continuations, continuations in
part, revisions, extensions, and reexaminations thereof, (iii) U.S. and foreign
copyright registrations and applications for registration, (iv) foreign
industrial design registrations and industrial design applications and
(v) domain names and (B) Licenses for all forms of Intellectual Property
described in clauses (A)(i)-

 

6



--------------------------------------------------------------------------------

(iii) above that are owned by a third party and licensed to the Grantors or
otherwise used by the Grantors under contract that are material to the business
of the Grantors other than off-the-shelf software and software subject to
shrink-wrap, click-wrap and other generally commercially available licenses, and
the names of any Person who has been granted rights in respect thereof outside
of the ordinary course of business. With respect to the Intellectual Property
set forth in clauses (A)(i)-(iii) above, all of the U.S. registrations,
applications for registration or applications for issuance are recorded or are
in the process of being recorded in the name of the applicable Grantor.

3.9.2 Such registered Intellectual Property is valid, subsisting, unexpired and
enforceable and has not been abandoned or adjudged invalid or unenforceable, in
whole or in part except as could not be reasonably expected to result in a
Material Adverse Effect.

3.9.3 As of the Effective Date, except as disclosed in Exhibit “B” and as would
not be material, (i) no Person other than the respective Grantor has any right
or interest of any kind or nature in or to the Intellectual Property set forth
in Sections 3.9.1(A)(i) through 3.9.1(A)(v), including any right to sell,
license, lease, transfer, distribute, use or otherwise exploit such Intellectual
Property or any portion thereof outside of the ordinary course (including
licenses and other grants made in the ordinary course) of the respective
Grantor’s business and (ii) each Grantor has good, marketable and exclusive
title to, and the valid and enforceable power and right to sell, license,
transfer, distribute, use and otherwise exploit, the Intellectual Property set
forth in Sections 3.9.1(A)(i) through 3.9.1(A)(v).

3.9.4 Each Grantor has taken or caused to be taken reasonable steps so that none
of its material Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than employees, contractors, customers,
representatives, agents of the Grantors and other Persons, in each case who are
parties to customary confidentiality and nondisclosure agreements or obligations
with the Grantors.

3.9.5 To each Grantor’s knowledge, no Person is currently violating, infringing
upon or breaching, any of the rights of the Grantors to the Intellectual
Property or is breaching any duty or obligation owed to the Grantors in respect
of the Intellectual Property except where those violations, infringements or
breaches, individually or in the aggregate, could not be reasonably expected to
result in a Material Adverse Effect.

3.9.6 No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by any Grantor, or to any Grantor’s
knowledge, to which any Grantor is bound, that adversely affects its rights to
own or use its Intellectual Property except as could not be reasonably expected
to result in a Material Adverse Effect, in each case individually or in the
aggregate.

3.9.7 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any of its
Intellectual Property except where those challenges could not reasonably be
expected to result in a Material Adverse Effect, and to such Grantor’s knowledge
at the date hereof there is no valid basis upon which such a challenge
reasonably could be made.

3.9.8 Each Grantor owns directly or is entitled to use, by license or otherwise,
all Intellectual Property necessary for the conduct of such Grantor’s business.

 

7



--------------------------------------------------------------------------------

3.9.9 Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken commercially
reasonable action necessary to insure that all licensees of the trademarks owned
or licensed by such Grantor use such adequate standards of quality, except where
the failure to use adequate standards of quality could not reasonably be
expected to result in a Material Adverse Effect.

3.9.10 The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Grantors’ rights in their material Intellectual Property.

3.10. Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit “G” (as supplemented from
time to time).

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Supplement to Pledge and Security Agreement applicable
to any Grantor (and after giving effect to supplements to each of the Exhibits
hereto with respect to such subsequent Grantor as attached to such Supplement to
Pledge and Security Agreement) and thereafter until this Security Agreement is
terminated each such subsequent Grantor agrees:

4.1. General.

4.1.1 Inspection. Each Grantor will permit any representatives designated by the
Administrative Agent or any Secured Party (pursuant to a request made through
the Administrative Agent), at reasonable times upon reasonable prior notice (but
not more than once annually if no Event of Default shall exist), (i) to inspect
the Collateral, (ii) to examine and make copies of the records of such Grantor
relating to the Collateral and (iii) to discuss the Collateral and the related
records of such Grantor with, and to be advised as to the same by, such
Grantor’s officers and employees (and, in the case of any Receivable, with any
person or entity which is or may be obligated thereon), and all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Secured
Party in connection with this Section 4.1.1 shall be at such Grantor’s expense.

4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.

4.1.3 Records and Reports. Each Grantor shall keep and maintain, in all material
respects, complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent, with
sufficient copies for each of the Secured Parties, such reports relating to the
Collateral as the Administrative Agent shall from time to time reasonably
request; provided that unless an Event of Default has occurred and is

 

8



--------------------------------------------------------------------------------

continuing, such request may be made by the Administrative Agent no more than
once per calendar quarter.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a perfected security interest in and,
if applicable, Control of, the Collateral owned by such Grantor, subject to
Liens permitted under Section 6.02 of the Credit Agreement, provided that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.02 of the Credit Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets of the Debtor whether now owned or hereafter acquired
and wheresoever located, including all accessions thereto and proceeds thereof.”
Each Grantor will take any and all actions necessary to defend title to any
material portion of the Collateral owned by such Grantor against all persons and
to defend the security interest of the Administrative Agent in such Collateral
and the priority thereof against any Lien not expressly permitted hereunder.

4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except dispositions specifically
permitted pursuant to Section 6.03 of the Credit Agreement.

4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (i) preserve its existence and corporate structure as in effect on the
Effective Date; and

 

  (ii) not change its jurisdiction of organization,

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than fifteen (15) days’ prior written notice of such event or
occurrence (or such shorter period as may be acceptable to the Administrative
Agent in its sole discretion).

4.1.8 Other Financing Statements. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection herewith without the
prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.

4.2. Receivables.

 

9



--------------------------------------------------------------------------------

4.2.1 Certain Agreements on Receivables. During the occurrence and continuation
of an Event of Default, no Grantor will make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
or accept in satisfaction of a Receivable less than the original amount thereof.
Prior to the occurrence and continuation of an Event of Default under Article
VII(a), (b), (h) and (j) of the Credit Agreement, such Grantor may reduce the
amount of Accounts arising from the sale of Inventory or the rendering of
services in accordance with its present policies and in the ordinary course of
business and as otherwise permitted under the Credit Agreement.

4.2.2 Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor.

4.2.3 Delivery of Invoices. Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence of an Event of Default
duplicate invoices with respect to each Account owned by such Grantor bearing
such language of assignment as the Administrative Agent shall specify.

4.3. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting a material
portion of the Collateral (if any then exist and to the extent in excess of
$100,000, individually or in the aggregate), (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
a material portion of the Collateral, (iii) upon the designation of any Pledged
Deposits (as set forth in the definition thereof), deliver to the Administrative
Agent such Pledged Deposits which are evidenced by certificates included in the
Collateral endorsed in blank, marked with such legends and assigned as the
Administrative Agent shall specify, and (iv) upon the Administrative Agent’s
request, after the occurrence and during the continuance of an Event of Default,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and immediately deliver to the Administrative
Agent) any Document evidencing or constituting Collateral.

4.4. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. To the extent requested by the Administrative Agent,
each Grantor will, with respect to Investment Property constituting Collateral
owned by such Grantor held with a financial intermediary, to cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.

4.5. Stock and Other Ownership Interests.

4.5.1 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.

 

10



--------------------------------------------------------------------------------

4.5.2 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Grantor or any part
thereof, and to receive all dividends and interest in respect of such
Collateral.

4.6. Deposit Accounts. To the extent requested by the Administrative Agent,
Grantor will (i) upon the Administrative Agent’s request, cause each bank or
other financial institution in which it maintains (a) a Deposit Account (other
than Excluded Accounts) to enter into a control agreement with the
Administrative Agent, by such time as is reasonably requested by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent in order to give the Administrative Agent Control of the
Deposit Account or (b) other deposits (general or special, time or demand,
provisional or final) to be notified of the security interest granted to the
Administrative Agent hereunder and cause each such bank or other financial
institution to acknowledge such notification in writing and by such time as is
reasonably requested by the Administrative Agent and (ii) upon the
Administrative Agent’s request after the occurrence and during the continuance
of an Event of Default, promptly deliver to each such bank or other financial
institution a letter, in form and substance acceptable to the Administrative
Agent, transferring dominion and control over each such other deposit to the
Administrative Agent until such time as no Event of Default exists. In the case
of deposits maintained with Lenders, the terms of such letter shall be subject
to the provisions of the Credit Agreement regarding setoffs.

4.7. Letter-of-Credit Rights. Each Grantor will, upon the Administrative Agent’s
request, cause each issuer of a letter of credit in an amount individually or in
the aggregate in excess of $250,000, to consent to the assignment of proceeds of
the letter of credit in order to give the Administrative Agent Control of the
letter-of-credit rights to such letter of credit.

4.8. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim in excess of $1,000,000 against the United States government or any state
or local government or any instrumentality or agency thereof, the assignment of
which claim is restricted by federal, state or municipal law.

4.9. Intellectual Property.

4.9.1 If, after the date hereof, any Grantor obtains ownership rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of (other than registration of an intent to
use a Trademark), any new patentable invention, Trademark or Copyright in
addition to the Patents, Trademarks and Copyrights described in Exhibit “B”,
then such Grantor shall give the Administrative Agent notice thereof, as part of
each compliance certificate provided to the Administrative Agent pursuant to the
Credit Agreement. Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence any Secured Party’s security interest in
such new application or registration in a form appropriate for recording in the
applicable federal office. Each Grantor also hereby authorizes the
Administrative Agent to modify this Security Agreement unilaterally (i) by
amending Exhibit “B” to include any future Patents, Trademarks and/or Copyrights
of which the Administrative Agent receives notification from such Grantor
pursuant hereto and (ii) by recording, in addition to and not in substitution
for this Security Agreement, a duplicate original of this Security Agreement
containing in Exhibit “B” a description of such future Patents, Trademarks
and/or Copyrights.

 

11



--------------------------------------------------------------------------------

4.9.2 As of the Effective Date, no Grantor has any interest in, or title to, any
applications or registrations for Copyrights, Licenses, applications for or
issued Patents or applications or registrations for Trademarks except as set
forth in Exhibit “B”. This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Licenses, Patents and Trademarks and, upon
filing of the Confirmatory Grant of Security Interest in Copyrights with the
United States Copyright Office and filing of the Confirmatory Grant of Security
Interest in Patents with the United States Patent and Trademark Office, the
filing of appropriate financing statements in the jurisdictions listed in
Exhibit “E” hereto and the bringing up to date of record ownership thereof, all
action necessary or desirable to protect and perfect the security interest in,
to and on each Grantor’s material Patents, Trademarks or Copyrights has been
taken.

4.10. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a Commercial Tort Claim having a value reasonably believed by
such Grantor to be, individually or in the aggregate, in excess of $250,000
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the Commercial Tort Claims described in Exhibit “F”,
which are all of such Grantor’s Commercial Tort Claims reasonably believed by
such Grantor to be, individually or in the aggregate, in excess of $250,000 as
of the Effective Date, then such Grantor shall give the Administrative Agent
prompt notice thereof, but in any event not less frequently than quarterly. Each
Grantor agrees promptly upon request by the Administrative Agent to execute and
deliver to the Administrative Agent any supplement to this Security Agreement or
any other document reasonably requested by the Administrative Agent to evidence
the grant of a security interest therein in favor of the Administrative Agent.

4.11. Updating of Exhibits to Security Agreement. The Company will provide to
the Administrative Agent, concurrently with the delivery of the certificate of a
Financial Officer of the Company as required by Section 5.01(c) of the Credit
Agreement, updated versions of the Exhibits to this Security Agreement (provided
that if there have been no changes to any such Exhibits since the previous
updating thereof required hereby, the Borrower shall indicate that there has
been “no change” to the applicable Exhibit(s)).

ARTICLE V

DEFAULT

5.1. Acceleration and Remedies.

5.1.1 Upon the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, the Obligations under the Credit Agreement and,
to the extent provided for under the Swap Agreements and the Banking Services
Agreements evidencing the same, the Swap Obligations and the Banking Services
Obligations, shall immediately become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and the Administrative Agent may, with the concurrence or at the direction of
the Required Lenders, exercise any or all of the following rights and remedies:

 

  (i) Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this clause (i) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to a Default.

 

  (ii)

Those rights and remedies available to a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or under any other applicable
law (including,

 

12



--------------------------------------------------------------------------------

 

without limitation, any law governing the exercise of a bank’s right of setoff
or bankers’ lien) when a debtor is in default under a security agreement.

 

  (iii) Give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral.

 

  (iv) Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises of elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable.

 

  (v) Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

5.1.2 The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

5.1.3 The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

5.1.4 Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

5.1.5 Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

13



--------------------------------------------------------------------------------

5.1.6 Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.1.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

5.2. Grantors’ Obligations Upon Event of Default. Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:

5.2.1 Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all records relating thereto at any place or places
specified by the Administrative Agent.

5.2.2 Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.

5.2.3 Prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify.

5.2.4 Take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

5.3. License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default and the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, without charge, each Grantor’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, customer lists and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of an Event of Default and the acceleration of the
Obligations under the Credit Agreement pursuant to Article VII thereof, such
Grantor’s rights under all licenses and all franchise agreements shall inure to
the Administrative Agent’s benefit, to the extent not in violation of any
agreements thereto. In addition, each Grantor hereby irrevocably agrees that the
Administrative Agent may, following the occurrence and during the continuance of
an Event of Default and the acceleration of the Obligations under the Credit
Agreement pursuant to Article VII thereof, sell any of such Grantor’s Collateral
directly to any person, including without limitation persons who have

 

14



--------------------------------------------------------------------------------

previously purchased such Grantor’s Collateral from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Collateral which bears any
trademark owned by or licensed to such Grantor and any Collateral that is
covered by any copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any trademark
owned by or licensed to such Grantor and sell such Collateral as provided
herein; provided that the applicable Grantor shall have such rights of quality
control and inspection which are reasonably necessary to maintain the validity
and enforceability of such trademarks. Each Grantor’s rights of quality control
and inspection shall not be unreasonably asserted so long as the Administrative
Agent (or its licensee or agent) maintains quality control standards at least as
high as those maintained by the such Grantor prior to the occurrence of an Event
for Default.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Material Domestic Subsidiary as a Grantor hereunder by
execution of a Supplement to Pledge and Security Agreement in the form of Annex
I (with such modifications as shall be reasonably acceptable to the
Administrative Agent) shall not require receipt of any consent from or execution
of any documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the Secured Parties until
the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. Lockboxes. Upon request of the Administrative Agent after the occurrence of
an Event of Default, each Grantor shall execute and deliver to the
Administrative Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Administrative Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Administrative Agent.

7.2. Collection of Receivables. The Administrative Agent may at any time after
the occurrence of an Event of Default, by giving each Grantor written notice,
elect to require that the Receivables be paid directly to the Administrative
Agent for the benefit of the Secured Parties. In such event, each Grantor shall,
and shall permit the Administrative Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the
Administrative Agent’s interest therein and direct such account debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Administrative Agent. Upon receipt of any such
notice from the Administrative Agent, each Grantor shall thereafter hold in
trust for the Administrative Agent, on behalf of the Secured Parties, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with

 

15



--------------------------------------------------------------------------------

any necessary endorsements. The Administrative Agent shall hold and apply funds
so received as provided by the terms of Sections 7.3 and 7.4 hereof.

7.3. Special Collateral Account. The Administrative Agent may, at any time after
the occurrence and during the continuation of an Event of Default, require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. The Administrative Agent may (and
shall, at the direction of the Required Lenders), from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations then due.

7.4. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations as provided under
Section 2.18 of the Credit Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least ten (10) days prior to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

8.2. Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third

 

16



--------------------------------------------------------------------------------

party consents for access to Collateral to be disposed of, or to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
account debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

8.5. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative

 

17



--------------------------------------------------------------------------------

Agent’s security interest in the Collateral, (ii) after the occurrence and
during the continuance of an Event of Default, to indorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral owned by such Grantor
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Administrative
Agent Control over such Securities or other Investment Property, (v) after the
occurrence and during the continuance of an Event of Default, to enforce payment
of the Instruments, Accounts and Receivables in the name of the Administrative
Agent or such Grantor, (vi) after the occurrence and during the continuance of
an Event of Default, to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VII and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and each Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent in connection therewith, provided
that this authorization shall not relieve any Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.

8.6. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.3, 5.2, or 8.8 or in Article VII hereof will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.6 shall be
specifically enforceable against the Grantors.

8.7. Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default and the acceleration of the Obligations under the Credit Agreement
pursuant to Article VII thereof, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.

8.8. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 hereof and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Administrative Agent or the Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured

 

18



--------------------------------------------------------------------------------

Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by a Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
(other than Unliquidated Obligations) have been paid in cash and in full (or
with respect to any outstanding Letters of Credit, such Letter of Credit has
been Cash Collateralized or a backup Letter of Credit has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Administrative Agent or the Secured Parties which would give rise to any
Obligations are outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings among the
Grantors and the Administrative Agent relating to the Collateral.

8.16. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

19



--------------------------------------------------------------------------------

8.16.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

8.16.2 Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

8.16.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.16.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

8.16.4 Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Borrower as its agent
for service of process. Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

8.16.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.17. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent, the Secured Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (but excluding any
Excluded Taxes), incurred by or

 

20



--------------------------------------------------------------------------------

asserted against any Indemnitee arising out of, in connection with, or as a
result of this Security Agreement or any other Loan Document, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the Secured Parties or any
Grantor, and any claim for patent, trademark or copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties.

8.18. Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.19. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

8.20. Licensed IP.

8.20.1 With respect to licensed Intellectual Property that has been licensed by
a Grantor prior to the Effective Date and the terms of the applicable license
agreement related thereto provide a limitation that such Grantor shall not
assign, transfer, encumber or grant rights in or with respect to such licensed
Intellectual Property inconsistent with the rights granted to the licensee under
such license agreement (or a similar limitation), the parties hereto acknowledge
and agree that, notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, nothing in this Agreement or the other Loan Documents
shall grant in favor of the Administrative Agent or any other Secured Party any
rights or remedies that disturb, diminish or interfere with the rights of such
licensee with respect to such licensed Intellectual Property under such license
agreement; provided that nothing contained in this Section 8.20.1 shall limit
the right of the Administrative Agent or any other Secured Party (i) to commence
or maintain any action or proceeding against such Grantor in connection with
such Grantor’s failure to comply with this Agreement or the other Loan Documents
or (ii) upon the occurrence and during the continuation of an Event of Default,
to exercise the rights of such Grantor under such license agreements.

8.20.2 In the event that, after the Effective Date, (i) any Grantor wishes to
Exclusively License any Intellectual Property pursuant to which such
Intellectual Property could qualify as Licensed IP and (ii) the proposed
licensee under such Exclusive License arrangement requires, as a condition or
requirement to such arrangement, that the Administrative Agent enter into a
non-disturbance agreement (or similar agreement), the Administrative Agent
hereby agrees to negotiate in good faith with such Grantor and licensee to enter
into a non-disturbance agreement in the form attached as Exhibit “H” hereto
(with such modifications thereto as are acceptable in the reasonable judgment of
the Administrative Agent).

8.20.3 With respect to Intellectual Property that has been exclusively licensed
to a Grantor, such Grantor: (i) agrees to promptly (but no later than within 14
days after the Effective Date (or such later date as is agreed to by the
Administrative Agent) with respect to licensed

 

21



--------------------------------------------------------------------------------

Intellectual Property that has been licensed prior to the Effective Date)
(a) provide copies of the license agreements related thereto to the
Administrative Agent and (b) cause such license agreements to be filed with the
applicable federal office in the United States and (ii) authorizes the
Administrative Agent to record its security interest with respect to such
license agreement in such office.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC.,

as a Grantor

By:  

/s/ DAVID P. HOLVECK

Name:   David P. Holveck Title:   President and CEO

ENDO PHARMACEUTICALS INC.,

as a Grantor

By:  

/s/ ALAN G. LEVIN

Name:   Alan G. Levin Title:   Executive Vice President and CFO

ENDO PHARMACEUTICALS SOLUTIONS INC.,

as a Grantor

By:  

/s/ ALAN G. LEVIN

Name:   Alan G. Levin Title:   Executive Vice President and CFO

ENDO PHARMACEUTICALS VALERA INC.,

as a Grantor

By:  

/s/ ALAN G. LEVIN

Name:   Alan G. Levin Title:   Executive Vice President and CFO



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ DEBORAH R. WINKLER

Name:   Deborah R. Winkler Title:   Vice President